 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot included within the SPAD office and clerical unit at the CenterLine facility.'Accordingly, we shall deny the Petitioner's motion toamend certification.[The Board denied the motion of International Union, United Au-tomobile, Aircraft and Agricultural Implement Workers of America(UAW) AFL-CIO, to amend the certifications in Cases Nos. 7-RC-787,7-RC-1000, and 7-RC-1322.]3 Chrysler Corporation,129 NLRB 407The Great Atlantic&Pacific Tea Company,Inc.andAmalgam-atedMeat Cutters&Butcher Workmen of North America,Local 327, AFL-CIOThe Great Atlantic&Pacific Tea Company, Inc.andRetailClerks International Association,Local No. 1691,AF,L-CIO.Cases ' Nos. 15-CA-1904 and 15-CA-1891.November 00, 1961DECISION AND ORDEROn June 29, 1961, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the General Counseland Amalgamated Meat Cutters & Butcher Workmen of North Amer-ica, Local 327, AFL-CIO, filed briefs in support of the Trial Exam-iner's Intermediate Report.The Board l has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations 2 of the Trial Examiner.1Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Fanning,and Brown]2The Respondent filed exceptions to all of the Trial Examiner's recommendations re-garding the remedial provisions contained in the Intermediate Report.With respect tothe notice provisions,the Trial Examiner recommended(1) that Nichols,Respondent'svice president in charge of the New Orleans unit, sign the notice to employees ; (2) thatsaid notice be posted in all of the Respondent's stores in the New Orleans unit ; and(3) that Respondent assemble its employees in the Baton Rouge, Louisiana, stores andread the notice to them and, additionally, that copies of the notice be mailed to allemployees, supervisors, and officials in Respondent's employ in the Baton Rouge storesWith one exception, we agree that these requirements are appropriate to effectively remedy134 NLRB No. 52. THE GREAT ATLANTIC & PACIFIC TEA COMPANY,INC.459ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Great At-lantic & Pacific Tea Company, Inc., Baton Rouge, Louisiana, its offi-cers, agents; successors, and assigns, shall :1.Cease and desist from:(a)Unlawfully threatening employees and promising them bene-fits, unlawfully interrogating employees, and unlawfully inducingemployees to engage in surveillance of other employees in violation ofSection 8 (a) (1) of the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,' to formlabor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengagein other concerted activities for the purpose of collective bar-gaining or` other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor 'organization as acondition of employment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at each of its stores within the Baton Rouge, Louisiana,area, copies of the - notice attached hereto marked "Appendix." 3Copies of said notice, to be furnished by the Regional Director forthe Fifteenth Region, shall, after being duly signed by the Respond-ent's vice president in charge of the New Orleans unit, be posted byRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in each of its stores in the BatonRouge, Louisiana, area, in conspicuous places, including all placeswhere notices are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Assemble and read the attached notice to all its employees,supervisors, and officials of each of its Baton Rouge stores, within 15days from the date of the service of this Decision and Order. Suchthe violations found hereinwith respect to the Trial Examiner's recommendation num-bered(2) above, we find merit in Respondent's exception.Under this recommended provi-sion, the Respondent would be required to post notices in approximately 85 stores locatedthroughout a four-State areaAs the record herein discloses that the unfair labor prac-tices occurred only in the five stores in the Baton Rouge area,and did not extend intoany of the other stores in the broader New Orleans unit, we shall require only that theRespondent post the notices in the Baton Rouge stores.Arthur Colton Company,et at.,109 NLRB 50'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 460DECISIONSOF NATIONAL LABOR RELAl'1ON S BOARDnotice to be read by the grocery assistant superintendent or a responsi-ble official in the same or superior position.(c)Furnish to the Regional Director for the Fifteenth Region, un-sealed stamped envelopes bearing the names and addresses of each ofRespondent's employees, supervisors, and officials of its Baton Rougestores, together with sufficient copies of the attached notice, also to befurnished by the Regional Director for the Fifteenth Region, andsigned by Respondent's vice president in charge of the New Orleansunit, to be mailed to each such employee, supervisor, and official of itsBaton Rouge stores.(d)Notify the said Regional Director for the Fifteenth Region,in writing, within 10 days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act,,as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Amalgamated MeatCutters & Butcher Workmen of North America, Local 327, AFL-CIO, or Retail Clerks International Association, Local No. 1691,AFL-CIO, or in any other labor organization of our employees,by threatening them with discharge, loss of jobs, or closing ourstores because of their membership and activities in the afore-mentioned or in any other labor organization; or by promisingour employees changes of working conditions, wage increases, orjobs for their relatives, on condition that they and/or their rela-tives do not join or remain members of any labor organization;or by requesting our employees to engage in acts of surveillance;or by interrogating our employees about their union membershipand activities or that of any other employees in a manner con-stituting interference, restraint, or coercion in violation of Sec-tion 8 (a) (1) of the Act.WE WILL furnish to the Regional Director for the FifteenthRegion, National Labor Relations Board, stamped envelopes bear-ing the names and addresses of every employee, supervisor, andofficial of The Great Atlantic & Pacific Tea Company, Inc., of ourBaton Rouge stores, with a sufficient number of copies of thisnotice signed by the Company's vice president in charge of theNew Orleans unit to be mailed to each person who is currentlyemployed by the Company as an employee or supervisor in ourBaton Rouge stores. THE GREATATLANTIC &PACIFIC TEACOMPANY,INC.461WE WILL assemble and read this notice to all our employees,supervisors and officials of each of our Baton Rouge stores.WE WILL post copies of this notice at each of our stores in theBaton Rouge area, in conspicuous places, including all placeswhere notices to employees are customarily placed.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theaforementioned or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8 (a) (3) of the Act.If you have personal knowledge that any official, supervisor, orother agent of this Company has done any of those things describedabove as unfair labor practices, or has engaged in other unfair laborpractices, you should notify the Regional Director, National LaborRelationsBoard, Fifteenth Region, 820 Lowich Building, 2026St. Charles Avenue, New Orleans 13, Louisiana.Telephone number529-2411.THE GREAT ATLANTIC & PACIFICTEA COMPANY, INC.Dated----------------By-------------------------------------Vice President.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Alba B.Martin,the duly designatedTrialExaminer,in Baton Rouge,Louisiana, on May 25, 1961,on complaint of the General Counsel and answer of The GreatAtlantic& PacificTea Company,Inc., herein called the Respondent.The issues litigated were whetherRespondent, through the activities of a number of its superintendents,storeman-agers,and other supervisors,committed numerous alleged threats and interroga-tions and requested employees to spy upon the union membership and activities ofother employees in violation of Section 8(a) (1) ofthe Act.TheGeneral Counselfiled a brief relating to the remedy which has been carefully considered.Respondent cross-examined the General Counsel'switnesses but did not call anywitnesses to refute the General Counsel's case-in-chief.Uponthe entire record,and from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent,The Great Atlantic&Pacific Tea Company,Inc., in its answer ad-mitted that it operated a number of retail grocery stores located in a majority of 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe States of the United States and that its gross sales during the year ending De-cember 31, 1960, exceeded $10,000,000.Respondent admitted, and I find, that at alltimes material herein Respondent is and has been engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America, Local 327,AFL-CIO, referred to herein as Meat Cutters, is a labor organization within the.meaning of the Act.Retail Clerks International Association, Local No. 1691, AFL-CIO, herein calledRetail Clerks, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA Interference,restraint,and coercionFrom at leastsometimein November or December 1960, until the hearing hereinon May 25, 1961, threeunionshave attempted to organize and/or been sought bythe employees of Respondent in a number of Respondent's retailstores in BatonRouge, Louisiana.This conclusion flows from the following facts.On Decem-ber 9, 1960, the Meat Cutters filed a petition for the meat department employees inthese stores, which matteris nowpending before the Board-Case No. 15-RC-2319(not published in NLRB volumes).On January 30, 1961, Local No. 5 of theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America filed a petition for a clerks' unit in these stores, which petition waswithdrawn on February 23, 1961-Case No. 15-RC-2338. On March 3, 1961, theRetail Clerks filed a petition for a clerks'unitin these stores, which petition is nowpending before the Board.The alleged unfair labor practices herein were committed by the following indi-viduals, who were alleged in the complaint and admitted in the answer to be super-visors and agents of Respondent: Rossa Elbert Smith, grocery assistant superintend-ent; H. D. Shows,meatassistant superintendent; E. M. Parsons, meat superintendent;R.L. Spencer, grocery superintendent; Alvin Lejeune, store manager; EmmettSullivan, store manager; Frank Serio, store manager; G. L. Hisaw, store manager;John Siragusa, produce manager; and Robert Mitchell, meat marketmanager.These supervisors will be referred to hereafter by their titles and/or their last names.According to the credited testimony of Malcolm L. Shelby, a 22-year-old groceryclerk who impressed me as a credible witness, one day in late January 1961, aftera Teamsters' meeting the night before, Store Manager Hisaw followed him to theback of the store when he reported for work and asked him "How was the unionmeeting last night?"During the conversation that followed Hisaw interrogatedShelby as to how many employees from his store were present at the meeting, whohad taken Shelby to the union meeting, and the identity of those who had attendedthemeeting.During this conversation Hisaw observed that he knew who hadtaken Shelby to the union meeting and identified this person as "Mr. Bass "One day in February 1961, Hisaw went into the cooler where Shelby was work-ing and, with reference to the Retail Clerks, asked Shelby if he "would feel aroundand see how many employees are for the union and how many employees have beentalking about the union."Shelby refused on the ground that he did not want tosee any of them lose their jobs.At an unidentified time Shelby was away from work for a week in connectionwith a serious accident suffered by Shelby's brother.Upon his return he was en-titled to pay for 8 hours he had earned before going away and also, under companypolicy, for 1 day's pay in connection with the family tragedy.When Hisaw handedhim his check it was for a sum which amounted to a half week's pay for Shelby,which was more thah 2 days' pay.When Shelby protested, Hisaw replied, "No, Italked it over with Mr. Smith [Grocery Assistant Superintendent Smith] and weboth agreed that we would pay you a half week's salary."Hisaw and Shelby thenwent out and looked at the latter's automobile, which had been in an accident, andas they were walking back into the store Hisaw said, "Mal, I would like for you tohelp me. I need some help..The union [referring to the Retail Clerks] menwere in here on Saturday handing out letters..Did you know anything abouta meeting that was going on tonight?"When Shelby replied that he did not knowof such a union meeting Hisaw said, "I am not telling you to go to this union meet-ing but if you do I would like to know what is going on there and I would like toknow who is there from our store." Then Hisaw had Shelby read theunion"letter"which had been handed out the previous Saturday and Hisaw pointed out the addressof themeetingto Shelby.Shelby said that he would go to the meeting but that he THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.463would rather not talk toHisawabout themeeting orthe Union in the store in frontof the other employees.Hisaw said that that was satisfactory, and the matter wasleft that that they would later discuss theunionmeeting over the telephone.The night after the union meeting Hisaw telephoned Shelby, asked him what theywere talking about at theunion meeting,how many were at the meeting, how manyfrom their store were at the meeting, and who they were.When Shelby hesitatedabout naming names,Hisaw said, "You are not doing me any good unless you aregoing to tellme who was there." Shelby begged off on the ground that he "wouldrather notsqueal onmy fellow employees."The next day Hisaw went into the cooler where Shelby was working, and said, "Iwantto show you something," pulling $2 out of his pocket.When Shelby protestedthat he did not want his money Hisaw said in substance that he wanted him to takeit, that it was for gasoline. So saying, Hisaw put the money into Shelby's hand andturned and walked out of the cooler.One day in March, Grocery Assistant Superintendent Smith, whose supervisoryauthority extended over all ofRespondent's storesin the Baton Rouge area, spoke toShelby where the latter was working in the coffee department, asking him howmany were at theunionmeeting-referring to a Retail Clerks' meeting.ThenSmith asked how many were there from the store in which Shelby worked. Smithsaid, "I know who they are."He then asked Shelby if the latter thought that twonamed employees were for the Union.One afternoon in December 1960, asJamesLay, a grocery clerk who was alsostudying at Louisiana State University which is located in Baton Rouge,came intothe store about 3 o'clock and went to the backroom "as usual to punch in," StoreManager Hisaw called him to the back of the stockroom, said, "I need some help,"and asked him if he had heard anything about "theunion."Lay allowed thathe had heard some talk.Hisaw asked if anyone had approached Lay about theunion,what Lay thought about it, "how I stood with the union, and I told him thatI thought I was against the union."Then with reference to another stock clerkand a friend of Lay's, Raiford Bass, Hisaw asked Lay ifBasshad approached him,Lay replying that he had not.Hisaw said "that he thought Mr. Bass knew a good bitabout the union and he askedme ifIwould go to coffee and lunch break with himand casually find out what he knew about the union." Lay hesitated on the groundthat Bass was a friend of his and he couldnot go againsta friend.To this Hisawsaid, "What about yourself,Mr. Bass isputting your job into jeopardy and if theunion goeson strike you will.lose your job." 1Hisaw added that if Lay losthis job Hisaw would hateto seehim drop out of school.To this Lay replied thatin fact if he did lose his job he would have to drop out of school.At this pointHisaw again said that he needed Lay's help and Lay replied that he did not see howhe could help him.About May 4, 1961, in Hisaw's office,Hisaw asked grocery clerk Robert Lartigueif he had talked to Billy Hudgens about the union-presumably referring to the Re-tailClerks.Hudgens had until recently worked for Respondent but was then as-sisting the Retail Clerks in trying to organize Respondent's employeesin BatonRouge.Hisaw then said that Hudgens had not been fired from Respondent but hadresigned.Hisaw asked if Lartigue remembered the occasion when Respondent hadread a letter to the employeessaying, amongother things, that Respondent wasagainstunions, that it has good working conditions and working hours, and that itdoes notneed a union.Then Hisaw told Lartigue that several of Respondent'sstores in New York had been closed onaccountof the union and that they are stillclosed.He said that "If you want to talk to some people about the unions, there areseveral people in here that you can talk to," mentioning an employee whose firstname was "Bill."Hisaw continued that "of course, if you want to find outmore . . . you can talk to people in the meatdepartmentand let me know laterwhat they say, what they think about it. .Mrs. Virgie Joyce Beach, who worked at the meat counter in one of the stores,credibly testified that in early December 1960, Meat Assistant Superintendent Showsindicated to her that he knew thatshe was against"the union," presumably referringto the Meat Cutters. Shows continued that he would like her "to find out for me ifyour .son-in-law isfor the union or against the union and would you set himstraight. ..Then Shows asked, "How about your sister and your sister-in-law,are they for the union or against the union?"E.M. Parsons is meat superintendent for the New Orleans unit of Respondentwhich includesitsBaton Rouge stores.In early December 1960, Parsons asked'On direct examination Lay testified Hisaw said Lay would "automatically" lose hisjob.On cross-examination this word was "probably" and then again "automatically."In either case Hisaw's threat amounted to a threat of loss of employment. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeach if her daughter would like to work for Respondent. She replied that herdaughter would because she had just been married and "they owed a lot of bills."Parsons told her to find out if her daughter was on the right side and to report toShows and they would try to find a place for her. Several days later Beach toldShows that Parsons asked her to find out if her daughter was not in favor of theunion, in which case he would give her a job.The daughter went to work in oneof the stores in Baton Rouge in late December or early January.The cross-examination of Beach revealed that she had written two complainingletters to Parsons.Beach appeared to me to be a credible witness and nothing inthe cross-examination of her was persuasive of a contrary conclusion.According to the credited testimony of Ruth Sigrest, a meat clerk in one of thestores, in late December 1960, Meat Superintendent Parsons, at the end of the meatcounter and in the presence of employee Betty Pipkins and Meat Assistant Superin-tendent Shows, "asked us whether anyone approached us to sign a union card or talkanything to us about the Union." Sigrest replied that they had not heard anythingabout it.Parsons said that "there have been enough cards signed and that a"petitionhas been filed on it...Then he asked if they knew one Sybil Lewis and askedhow long since Sigrest had seen her.Then Parsons said "that if anyone approachedus about signing acard or talking union to let him know."He said to let Mr.Shows or Bob Mitchell know.Mrs. Laverne Hudgens worked in the meat department of one of Respondent'sstores in Baton Rouge under Meat Superintendent Parsons and Meat AssistantSuperintendent Shows.According to her credited testimony, about the middle ofJanuary 1961, at the end of the meat counter, Shows "asked me if Mildred Grain-manin was for the union or not and whether I heard her say anything about theunion...Hudgens replied that she had not heard her say anything.ThenShows "told me to keep my eyes and ears open and find out all that I could and lethim know."At that time Hudgens' husband was assistant store manager at anotherof Respondent's stores in Baton Rouge'About the middle of December 1960, Store Manager Sullivan asked employeeDorothy Yoes during her lunch hour to come back and talk with him.Yoesweighed produce in the produce department. In the back of the store "He askedme if -I had heard anything about this union [the union is not otherwise identified]and I told him, no, that I had not heard 'anything about it." Sullivan thensaid, "Iwould like for you to do something for me, for you to go around and talk to thegirls sand see what they have to say about the union . . . don't boost the union up.Talk to them and see what they have to say and then come back and let me knowwhat they said.regardless of what you hear, no matter how unimportant itseems to you, as long as it is anything about the union I want you to tell me."Yoes said that she would.The following day Sullivan asked her what she hadfound out for him and Yoes replied that she had found out nothing, that when shementioned the word "union" the employees "clammed up" and did not say a word.Sullivan then asked "Are you sure that Juanita Tarver or Gloria has not mentionedanything about the union to you at all?"When Yoes replied that they 'had not,Sullivan said, "Well, just keep listening and anything you hear, tell me about it."The day after she had first been contacted by a union at her home the nightbefore, employee Juanita Tarver took the initiative and had a conversation withStore Manager Sullivan about it.She told him that she felt it was her obligation asan employee to discuss the matter with him because she was in such a position thatshe could not afford to lose her job. Sullivan "told me there would be a lot ofpeople losing their jobs because of the union and he said Mr. Nichols 2 had toldhim that he would close the stores before they would allow a union to come in.He told me for me to keep my name off of the cards and anything of the union,and that the A & P would stand behind their loyal employees."In 'about early February 1961, Retail Clerks sent a telegram to the "LaborBoard" about Juanita Tarver and Winnie Mae Hood.A few days later, StoreManager Sullivan and Grocery Assistant Superintendent Smith called these twoemployees into the backroom where Smith read the telegram, told them that theUnion was wasting money sending the telegram, that he and Sullivan did thehiring and firing, and that nobody else could do that. Smith made some referencesto the personal lives of the two employees, to which the latter took exception.Hood testified that Smith also said that "they had cleaned up Government Streetstore and they would clean up the rest of them " Tarver did not remember thatsuch a statement was made.Hood was one of Respondent's cashiers and sheappeared to me to be a credible witness. I credit her testimony. In the context2Nichols is vice president of Respondent and head of the New Orleans unit of Respond-ent which includes the Baton Rouge stores THE GREAT ATLANTIC&PACIFIC TEA COMPANY'INC.465of this conversation I find that this threat related to the union activities of theemployees.In January or February 1961,Grocery Superintendent Spencer,a supervisor overthe New'Orleans,unitof Respondent which included Respondent's stores in BatonRouge, and Grocery Assistant Superintendent Smith called five employees into thebackroom and held a short meeting with them.Spencer read something to theemployees for a few minutes.Then Spencer said to them in substance that he knewthey were dissatisfied because they had gone outside the Company for help, theyhad gone to a union;and he asked each of them what that employee was dissatisfiedabout.The employees stated that they were dissatisfied over not rotating the regis-ters, over being corrected in front of customers,over not being paid for holidays inthe past, and because they had not received raises which were overdue. Spencerreplied to these grievances that he would straighten them out and make them allright with theemployees if they would help him keep the union out.Spencer addedthat raises for three of the employees had been on his desk for several weeks andthat they would have to go through some other office.In earlyDecember 1960, in the backroom of one of Respondent's stores, StoreManager Lejeune asked stock clerk Frederick Betz if he knew anything about "theunion."Betz replied that he did not.Lejeune said"we heard that you were pushingthe union."Betz replied that he was not.Lejeune then said,"We don'twant anyunion people around here."In late January 1961, employee Betz received through the mail a letter from the"Teamsters Union,"which he took to the office of Grocery Assistant SuperintendentSmith.Betz showed the letter to Smith and asked him whether Smith should goto the meeting written about in the letter. In substance,Smith replied that it wasup to Betz,that he should go if he wanted to. Then Betz asked if Smith wanted himto find out anything at the meeting, to which Smith replied that Betz should findout what he could, particularly the identity of any people Betz knew,and to let Smithknow the information acquired afterward.Betz told him that he did not knowvery many people,but only those in his own store.Smith said that he would havea man go with Betz,and Smith thereupon made a telephone call and arranged tohave a"Mr. Wagner,"who worked in one of Respondent's other stores,meet Betzat one of the stores before the meeting that night.Betz met Wagner and they wentto the "Teamsters Hall" where they found that "no one was showing up."Wagnerasked Betz if he was,involved in "the union in any type of way" and Betz repliedthat he was not.Wagner said, "We are trying to weed out all of the people inthe union and before long we will have them."Then Betz and Wagner went to aRetail Clerks' meeting then going on at another union hall and attended the meetingand observed what happened.The following day 'Smith was out of town.Thesecond following day, Store Manager Lejeune told Betz that Smith wanted to seehim in Smith's car out in the parking lot. Betz went out to the parking lot whereSmith asked him to tell him all that he had found out at the meeting and,"I toldhim everything that was said,all the strategy used by the union and everything.He asked me if I recognized anyone and'I told him that I did not see anyone that Iknew. I told him about that heavy-set girl that was speaking up for the union and[he] said that he knew all about her, that she was strictly for the union. I told hima few more things about the meeting and he told me we should break it up'becausesomeone might see us and they may get suspicious.. .he told me that he wouldcome to my house and see me again "The next workday,which was a Monday,after Betz finished his day's work, Smithcame to Betz'house and interrogated him further about anything he knew aboutthe union-presumably the Retail Clerks. Smith said in substance that it would notbe long before he would be weeding out everybody who was for the union. Betzmade some mention of the pay raises the employees would get through a union-towhich Smith replied by going-to his car and bringing'back'a contract with anothergrocery chain and pointing out that in that contract the wages were the same asRespondent was paying.Smith asked why Respondent's employees should join aunion when tey get the same pay already.Several times thereafter in the store Smith asked Betz if he knew or had heardanything about a union.At some later date, Betz received another union letter about a meeting, whichletter he showedto 'StoreManager Lejeune, asking him whether or not he shouldgo to this meeting.Lejeune replied that Betz had better not go to the meetingbecause if he did he might get into trouble.Betz admitted that from time to time thereafter he volunteered some informationabout"the union" to Lejeune._630849-62-vol. 134-31 466,DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe day after a Retail. Clerks' meeting in about the middle of February- 1961,after employee James D. Shelton had had a 'conversation on company time in thestore with a Retail Clerks' representative, Produce Manager Siragusa,,went over toShelton and asked him about the conversation. Siragusa then warned Shelton thathe had better quit talking to the union representatives and going to meetings, "thatIwas going to go ahead and get fired..A few moments later, Siragusa askedShelton why he went to the meeting, Shelton seplying that he had gone because'he had a right to go and wanted to find out what was going on. To this Siragusasaid, "Don't get smart or I'll tell Mr. Serio"-the store manager.Shelton repliedthat he was not afraid of him, to tell Serio or anyone else that he had gone to themeeting.Shelton is 20 years old and was a credible witness.ConclusionsThe record in this case proved-that over a period of several mouths'in late 1960and early 1961 Respondent; through its high management in the New Orleans andBaton Rouge areas, committed widespread violations of the Act, including unlawfulthreats, inducement of espionage, and interrogations.Upon the entire record considered as a whole, I conclude that by the followingconduct by the following supervisors Respondent committed the following unfairlabor practices in violation of Section 8(a) (1) of the Act:1.By quoting Respondent's vice president and head of the New Orleans unitof Respondent which includes the Baton Rouge stores to that effect, Sullivan threat-ened employees that Respondent would close its stores before it would allow a unionto represent the employees in them.2.Sullivan threatened employees with the loss of their employment because ofa union.3.Hisaw threatened employees with the loss of their- employment if a unionstruck.4.Siragusa threatened an employee with loss of his job for talking to union rep-resentatives and going to union meetings.-5.By threatening to weed out everybody who was for is union, Smith threatenedeconomic reprisal against employees because of their union membership, sympathies,and activities.'6.In substance, Smith threatened that because of union activities reprisals hadbeen taken against the employees in one store, nand would be taken against the em-ployees in all the stores.'7.Lejeune threatened that if an employee went to a union meeting he mightget into trouble.As the only trouble suggested by the record was trouble withRespondent, I hold on the entire record that this threat related to possible troublewith Respondent if an employee went to a union meeting.8.Hisaw, Shows, and Sullivan -requested or suggested to' employees that theylearn about and inform them concerning the union activities and sympathies ofother employees.9.Hisaw requested or suggested that employees attend union meetings and reportto him concerning which of Respondent's employees attended the meetings andwhat occurred at the meetings.10. Smith outlined the type of information he wanted from a union meeting, andafter the meeting interrogated an employee as to all he had observed at the meeting,including the identity of the employees who attended,.11.Hisaw, Smith, Shows, Parsons, Sullivan, and Lejeune interrogated employeesconcerning their and other employees' union knowledge, membership, activities, andsympathies.12. In substance, Parsons told an employee that if-her daughter was'not in favorof a union Respondent would try to find her a job with Respondent.13. Spencer and Smith promised benefits to employees iq,return for their helpingto keep a union out of Respondent's stores.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYThe General Counsel contended that because of certain actions by Respondentin ,this situation, the usual remedy of posting a notice is not sufficient.The General THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.467Counsel requested a notice different in form from the customary notice, and thatitapply not only tothe Baton Rouge stores but also toall of Respondent's stores'in the New Orleans unit of Respondent which includes the Baton Rougestores.'The precise designation of this unit was not covered by the evidence in the record,but the'record showed that thisunit,herein referred to as the New Orleans unit,was headed by a vice president of Respondent, who, at the time of the hearing wasa Mr. Nichols.In substance, the General Counsel contended that Respondent, through a highofficial, displayed to employees contempt for the Board's customary remedy; andthrough a store manager disdain for the hearing procedure set up in the Act.In late April 1961, after the issuance of the complaint herein, Grocery AssistantSuperintendent Smith made a talk to about 20 employeesin oneof its BatonRouge stores, during the course of which Smithsaid,"The Union has been makinga lot of noise about unfair labor practicecharges againstA & P. Let me set youstraight on that.Unfair labor practice charges are not serious.They claim thatwe made a few statements that we should not have made. Even if we are foundto have made those statementsthe only thing we will have to dois post a noticein the storesaying that we will not make those statements any more." Before say-ing the above Smith read the unfair labor practice charges filed against it.Laterin his talk Smith referred to the charges as"trumped up charges"whichdid not,amountto a "hill of beans,"and to the notice as a "little old letter." [Emphasissupplied.]Witness Robert Lartigue was subpenaed to appear and testify at thehearing on-May 25, 1961.He did not work that day. That was his normal day off and hedid not inform his store manager, Hisaw, that he was subpenaed.About 1:40 p.m.-on May 25, the day of the hearing herein, Lartigue went to the store and told Hisawthat he might have to be off the next day to be in court. Hisaw said, "That is whatyou get for fooling around and you will probably end up in jail.and I don't.know what I'd do because probably half the store will end up in jail for talking tothewrong people."Hisaw spoke these words rapidly, loudly, and with risingintensity.These incidents, particularly the former, together with the flagrant violations ofthe Act disclosed in this record, are persuasive that the Board's usual remedy willnot suffice.Respondent has already scornfully belittled the Board's customarynotice asa "little old letter" and has told its employees that unfair labor practicecharges are not serious, that the charges in this matter were "trumped up charges,"and that theonlyremedy would be to post one notice in one store saying it wouldnot make certain statements any more.Under these circumstances the usual noticemight not be understood by the employees as a bona fide commitment by Respondentto refrain in the future from committing the same or additional unfair labor prac-tices.Under the circumstances, action beyond the usual posting must be taken inorder to assure employees that unlawful threats, promises, and interrogations willnot recur and that other unfair labor practices will not occur.As Respondent's Baton Rouge stores are managed and directed through Respond-ent's vicepresident in charge of the New Orleans unit, and as this vice president wasquoted by a store manager to the effect that Respondent would close its stores ratherthan deal with aunion,I concludethat the notice provided for herein should besigned by the vice president in charge of the New Orleans unit.The meat superintendent, Parsons, and the grocery superintendent, Spencer, bothof whom were directly involvedin the commissionof the unfair labor practices foundherein, were from Respondent's New Orleans office, and in the management hier-archy were clearly just under the vice president in responsibility and authority.Next in line under' them were Meat Assistant Superintendent Shows and GroceryAssistant Superintendent Smith, both of whom were also directly involved in thecommission of unfair labor practices,as seenabove. It therefore appears that all ofthe topmanagementof the New Orleans unit was involved in the unfair labor prac-tices, four of them directly. In these circumstancesit is afair conclusion that it wascompany policy in the New Orleans unit of Respondent to violate the National LaborRelationsActThis beingso, anappropriate remedy is that Respondent post thenoticeprovided for herein in each of its stores within the jurisdiction of the NewOrleans unit.This will tend to remedy the effects of the unfair labor practices shownin the record to have been committed in the Baton Rouge stores and will tend toremedy any unfair labor practices committed within any,other stores within the NewOrleans unit in pursuance of Respondent's policy in the New Orleans unit of violat-ing the Act.As this policy exists, and as such a policy unless remedied in all of thestores within the jurisdiction where the policy prevails will inevitably result in thecommissionof unfair labor practices in other stores within the jurisdiction, theprotection of employee rights in all of the stores within the area of the prevalence 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this unlawful policy will best be protected if the notice is now posted in all of thestores within the unit.In addition the General Counsel recommended that copies of the notice shouldbe mailed to all of the employees, supervisors, and officials of Respondent in theNew Orleans unit.Under all the circumstances, this recommendation is accepted asto the Baton Rouge stores, where aggravated unfair labor practices have occurred atseveral of the stores, but not accepted as to other stores within the jurisdiction ofthe New Orleans unit because the number of these stores is not disclosed in therecord and sending notices to all of the individuals connected with all of.thesestoresmight prove to be a considerable burden upon Respondent.In addition, the General Counsel recommended that Respondent assemble andread the notice to all of its employees, supervisors, and officials within the NewOrleans unit.Under all the circumstances, this recommendation is accepted as tothe Baton Rouge stores butnot asto the other stores.CONCLUSIONS OF LAW1.The Great Atlantic &Pacific Tea Company,Inc., is engaged in commercewithin the meaningof the Act.2.Amalgamated Meat Cutters&Butcher Workmen ofNorth America, Local 327,AFL-CIO,and RetailClerksInternational Association,Local No. 1691, AFL-CIO,are labor organizations within the meaning of Section 2(5) of the Act.3.At various times in December 1960 and January andFebruary1961, andthereafter,Respondent unlawfully threatened employees,interrogated employees,made promises of benefit,and induced employees to spy upon and inform upon otheremployees,thereby interfering with, restraining,and coercing employees in the rightsguaranteed in Section 7, Respondent thereby violating Section 8(a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Associated Grocers of Port Arthur,Inc.andLocal Union No.393, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 23-CA-1096 and 93-RC-1516.November 20, 1961DECISION AND ORDEROn May 16, 1961, Trial Examiner William J. Brown issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, and recommending further that the electionheld on July 15, 1960, in Case No. 23-RC-15161 be set aside and a newelection held, as set forth in the Intermediate Report attached hereto 2He further found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recommendedthat the complaint be dismissed with respect thereto.Thereafter, the1Pursuant to the Board'sDecision and Direction of Election Issued June 20. 1960(not publishedin NLRB volumes).2 On January11, 1961, the BoardIssued a Supplemental Decision and Direction per-taining to challenges to certainballots cast and to certain objections filed by the Unionherein to the conduct ofthe election.On January24, 1961, the Board ordered CasesNos. 23-RC-1516 and23-CA-1096consolidated.134 NLRB No. 47.